DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/01/2021 is acknowledged and entered by the Examiner. Claims 1, 9, and 13 have been amended. Claim 6 has been canceled. New claims 17-21 have been added. Claims 1-5 and 7-21 are currently pending in the instant application.  
The objection of claim 6 due to minor informality is withdrawn in view of the Applicant’s cancellation.
The rejection of claims 1-5 and 7-12 under 35 U.S.C. 103 as being unpatentable over Vasudevan (US 2014/0285593 Al) in view of Miyabayashi (US 6,204,307 B1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 13-15 under 35 U.S.C. 103 as being unpatentable over Vasudevan (US 2014/0285593 Al) and Miyabayashi (US 6,204,307 B1) in view of Stelter (US 2005/0195261 A1) is withdrawn in view of Applicant’s amendment.  
Examiner’s Statement of Reason for Allowance
Claims 1-5 and 7-21 are allowed over the prior art of record. 
the claims, filed on 11/01/2021, have been carefully reviewed and searched. Currently, there is not prior alone or in combination that teaches or suggest an ink composition, a method of making the ink composition, and a printing system comprising the ink composition containing 0.1-1.0 wt% of C10-C20 fatty acid wherein the C10-C20 fatty acid includes 0.09-0.9 wt% of a saturated fatty acid and 0.01-0.1 wt% of an unsaturated fatty acid as recited in claims 1, 9, and 13. Therefore, claims 1, 9, and 13 are allowable over the prior art of record. Claims 2-5, 7-8, 10-12, and 14-21 directly or indirectly depend from claims 1, 9, and 13 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761